FILED
                           NOT FOR PUBLICATION                              OCT 31 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10559

              Plaintiff-Appellee,                D.C. No. 2:15-cr-01090-DGC

 v.
                                                 MEMORANDUM*
CIRO HERRERA-VASQUEZ, a.k.a. Ciro
Herrera-Vazquez,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and GOULD, Circuit Judges.

      Ciro Herrera-Vasquez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry of a removed alien, in violation of 8 U.S.C § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Herrera-Vasquez contends that his sentence is substantively unreasonable

because the Guidelines range allegedly overstated the seriousness of his criminal

history. The district court did not abuse its discretion in imposing Herrera-

Vasquez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Herrera-Vasquez’s criminal and immigration history. See Gall, 552 U.S. at 51.

      Herrera-Vasquez next contends the district court erred by enhancing his

sentence under 8 U.S.C. § 1326(b). Specifically, he argues that Almendarez-Torres

v. United States, 523 U.S. 224 (1998), which permits enhancement based on the

existence of a prior felony, is no longer good law. As Herrera-Vasquez

acknowledges, this argument is foreclosed. See Alleyne v. United States, 133 S. Ct.
2151, 2160 n.1 (2013) (declining to revisit Almendarez-Torres); United States v.

Leyva-Martinez, 632 F.3d 568, 569 (9th Cir. 2011) (“We have repeatedly held . . .

that Almendarez-Torres is binding unless it is expressly overruled by the Supreme

Court.”).

      AFFIRMED.


                                          2                              15-10559